FILED
                              NOT FOR PUBLICATION                           OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAZMINE HERNANDEZ MARQUEZ et                      No. 08-75129
al.,
                                                  Agency Nos. A098-892-711
               Petitioners,                                   A098-892-712
                                                              A098-892-713
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jazmine Hernandez-Marquez and her siblings, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512

F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      We reject petitioners’ claim that they are eligible for asylum and

withholding of removal based on their membership in a particular social group,

namely, young people targeted for recruitment or otherwise threatened by gangs in

El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008)

(rejecting as a particular social group “young men in El Salvador resisting gang

violence”); Ramos-Lopez v. Holder, 563 F.3d 855, 861-62 (9th Cir. 2009)

(rejecting as a particular social group “young Honduran men who have been

recruited by [a gang], but who refuse to join”); see Parussimova v. Mukasey, 555

F.3d 734, 740-41 (9th Cir. 2009) (“The Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

      We lack jurisdiction to consider whether petitioners were persecuted because

their parents live in the United States or because of their gender, because these




                                          2                                    08-75129
claims were not exhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         Accordingly, because petitioners failed to demonstrate they were persecuted

on account of a protected ground, we deny the petition as to their asylum and

withholding of removal claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                           3                                    08-75129